Citation Nr: 1810770	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  10-41 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from July 1960 to March 1964.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In October 2014 and September 2016, the Board remanded the case for further development.  

The Board notes that a claim for specially adapted housing is often accompanied by a claim for a special home adaptation grant under 38 C.F.R. § 3.809a.  However, in this case, the Veteran's representative has explicitly indicated that the benefit the Veteran seeks is a certificate of eligibility for assistance in acquiring specially adapted housing.  Consequently, a claim for special home adaptation grant is not being considered.  The Board also notes that as the Veteran is eligible for the certificate of eligibility for assistance in acquiring specially adapted housing, he is precluded from receiving a special home adaptation grant.  See 38 C.F.R. § 3.809a (a).  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran is shown to have loss of use of both extremities due to his service connected loss of both feet associated with his service connected lumbar spine disability.  



CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for specially adapted housing have been met.  38 U.S.C. §§ 3901, 3902, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.809 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101 (a); 38 C.F.R. § 3.809.

"Loss of use" is used in several places in the rating schedule.  In the context of special monthly compensation under 38 C.F.R. § 3.350 (a)(2)(i), loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. However, "loss of use" is not a uniform term of art for VA purposes, and as noted above, for specially adapted housing under section 3.809 "loss of use" is found when locomotion is precluded without the aid of braces, crutches, canes, or a wheelchair. The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).

In a March 2011 rating decision, the Veteran was granted service connection for loss of use of both feet with a 100 percent rating assigned effective April 2, 2008.  This disability was noted to be associated with the Veteran's already service connected lumbar spine disability with intervertebral disc syndrome.  Considered along with the underlying lumbar spine disability, the level of disability is clearly total (i.e. 100 percent disabling) and is also reasonably shown to be permanent.  The bilateral feet and lumbar spine disabilities are also clearly shown to result in loss of use of the lower extremities.  For example, an August 2009 VA examination shows that the Veteran was confined to a motorized wheelchair as a result of these disabilities.  Consequently, the evidence shows that the Veteran has loss of use of both lower extremities due to his permanent and total service connected disabilities.  Accordingly, an award of a certificate of eligibility for assistance in acquiring specially adapted housing is warranted.  38 C.F.R. § 3.809.  
     








ORDER

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is granted.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


